         Case 8:19-cv-00346-CEH-AAS Document 14-1 Filed 04/16/19 Page 1 of 1 PageID 66
750096

                            Tampa Bay Times                                     MIDDLE DISTRICT OF FLORIDA
                                                                                     TAMPA DIVISION
                                   Published Daily
                                                                           Case No, 819-cv-00346-T-36AAS
STATE OF FLORIDA          } ss                                             IN THE MATTER OF
COUNTY OF Hillsborough County                                              Gregory W. Beachum, as owner of a
                                                                           201522' Robalo 226 Cayman vessel,
                                                                           FL Registration No. F13662P1, its
                                                                           engines, tackle, apparel, etc., in a
Before the undersigned authority personally appeared Virginia              cause of exoneration from or limitation
                                                                           of liability,
                                                                                         Petitioner,
Marshall who on oath says that he/she is Legal Clerk of the Tampa
Bay Times a daily newspaper printed in St. Petersburg, in Pinellas
County. Florida; that the attached copy of advertisement, being a
                                                                                         NOTICE Is hereby given
Legal Notice in the matter RE: 8:19-cv-00346-T-36AA was pub-               that Gregory W. Beachum, as owner of
                                                                           a 2015 22' Robato 226 Cayman vessel,
lished in Tampa Bay Times: 3/1/19, 3/8/19, 3/15/19, 3/22119. in            Florida Registration No. FL3662PT
                                                                           (hereinafter "Vessel") has filed a
said newspaper in the issues of Baylink Hillsborough                       Complaint pursuant to Title 46 USCA 01
                                                                           30501 et seq., as amended, for
                                                                           exoneration from or limitation of
                                                                           any liability of all claims for any loss,
                                                                           destruction or damage arising out of
Aftiant further says the said Tampa Bay Times is a newspaper               the alleged accident which occurred
                                                                           in the navigable Waters of the Little
published in Hillsborough County, Florida and that the said newspa-        Manatee River near Tampa Bay, Florida
                                                                           on or about June 2, 2018, as more fully
per has heretofore been continuously published in said Hillsborough        described in Plaintiff's Complaint.
                                                                           All persons having such claims must
County, Florida, each day and has been entered as a second class mail      file their respective claims, as provided
                                                                           in Rule F of the Supplemental Rules for
matter at the post office in said Hillsborough County, Florida for a       Certain Admiralty and Maritime Claims
                                                                           of the Federal Rules of Civil Procedure,
                                                                           with the Clerk of the united States
period of one year next preceding the first publication of the attached    District Court, Middle District of
                                                                           Florida, Tampa Division, located at 801
copy of advertisement, and aftiant further says that h    e ne her         North Florida Avenue, Tampa, Florida
                                                                           33602, and serve a copy thereof on
paid ncjl-prornised any person, firm or corporatio any discoupt, re-       counsel for Plaintiff, David F. Pope of
                                                                           Banker Lopez Gassier P.A., 501 East
bate, commission or refund for the purpose of c        g this lvertise-    Kennedy Boulevard, suite 1700 Tampa,
                                                                           Florida 33602 on or before April 10,
meiitfijir publication in tlfejsajd nysjiper                           /   2019, or be defaulted.
                                                                                        If any claimant desires to
                                                                           contest either the right to exonera-
                       ra                                                  tion from or the right to limitation of
                                                                           liability, he/she shall file and serve on
                       at                                                  counsel for Plaintiff, an answer to the
                                                                           Complaint on or before the aforesaid
                                                                           date unless his/her claim has included
                                                                           an answer so designated, or be default-
                  subscried befre me this 03)2/2019.                       ed.
                                                                                        Dated at Tampa, Florida this
                                                                           26th day of February, 2019.
                                                                           David F. Pope
                                                                           Banker Lopez Gassier P.A.
                                                                           Counsel for Plaintiff
         of



Personally known                  I       or produced identification

Type of identification produced________________________


              If Piz        Notary Public Slate of Florida
                            David Kersey
                            My Commission GG 282146
                            Expires 12/05/2022
